Opinión disidente emitida por la
Juez Asociada Señora Rodríguez Rodríguez,
a la que se unen la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez.
Este Tribunal aún no ha tenido la oportunidad de inter-pretar importantes disposiciones de la Ley General de Corporaciones. Por ello, debemos aprovechar controversias como la que penden ante nuestra consideración para pre-cisar aquellos asuntos que —aunque para una mayoría de esta Curia aparenten ser inmeritorios— requieren ser esclarecidos. En consideración a que la Opinión mayorita-ria elude, sin mayor explicación, atender los primeros 3 señalamientos de error relacionados con los dictámenes re-curridos; y ya que se dispone de la controversia mediante *700el uso innecesario y no solicitado del mecanismo contem-plado en el Artículo 9.09 la Ley, disiento.
I
Miramar Marine, Inc. (Miramar Marine) era una corpo-ración con fines de lucro incorporada al amparo de la Ley General de Corporaciones de Puerto Rico. El 30 de diciembre de 2005, mediante escritura pública, Miramar Marine le vendió a Hogares, S.E. una propiedad inmueble. Como parte de la transacción de compraventa, Hogares, S.E. emitió un pagaré al portador por la cantidad de $1,625,000 que le fue entregado a Miramar Marine. Este pagaré fue garantizado con una primera hipoteca, a favor de Miramar Marine, constituida sobre el inmueble objeto de la compraventa. Ahora bien, el 27 de diciembre de 2007, Hogares, S.E. vendió el inmueble en cuestión a Citi Walk Development Corp. (Citi Walk). A esos efectos, Citi Walk asumió el pago de la deuda, suscrita por Hogares, S.E., a favor de Miramar Marine. Además, con tal de hacer viable la compraventa, Miramar Marine accedió a permutar a un segundo rango su hipoteca sobre el referido inmueble.(1)
Posteriormente, durante abril de 2008, Miramar Marine fue disuelta. A esos efectos, comenzó un proceso de liquidación de sus activos en aras de concretar la termina-ción de su gestión corporativa. Como parte de ello, Mira-mar Marine le cursó una serie de reclamaciones extrajudi-ciales a Citi Walk, tras ésta incumplir con el pago de la referida compraventa. A principios del 2010, Miramar Ma-*701riñe concretó un plan de pago con F & R Construction Corp. (F & R), corporación que asumió —de forma volun-taria— la deuda de Citi Walk. No obstante, F & R dejó de cumplir con el referido plan de pago a partir de noviembre de 2012.
Por otro lado, Citi Walk incumplió, además, los pagos correspondientes al préstamo que se le había concedido para la compraventa del referido inmueble. En consecuencia, el 4 de abril de 2011, Oriental Bank —dueño a esa fecha del referido crédito— instó ante el Tribunal de Pri-mera Instancia una demanda sobre cobro de dinero y ejecución de hipoteca. Así las cosas, el 20 de abril de 2012, el foro primario dictó sentencia a favor de Oriental Bank. Luego de varios trámites procesales, el referido inmueble se vendió en pública subasta y, el 18 de marzo de 2013, el tribunal de instancia ordenó la cancelación de la hipoteca en segundo rango a favor de Miramar Marine.
El 24 de septiembre de 2013, Miramar Marine y sus accionistas, Luis A. García Gómez, Marisol N. de García, Rafael Nevares Bengoechea y Marta Burgos de Nevares (en conjunto, los peticionarios), presentaron una demanda ante el Tribunal de Primera Instancia sobre incumpli-miento de contrato, cobro de dinero, daños y perjuicios, y fraude en contra de Citi Walk, Oriental Bank y otros (en conjunto, los recurridos).(2) En lo pertinente, los peticiona-rios plantearon que, tras la disolución de Miramar Marine, el crédito en litigio era el único activo sobrante de la cor-poración y solicitaron que se ordenara a los recurridos el pago de éste.(3)
*702El 20 de diciembre de 2013, Citi Walk, McCloskey, Pérez & Asociados, Inc. (McCloskey) y sus accionistas presenta-ron una moción de desestimación al amparo de la Regla 10.2 de Procedimiento Civil, 32 LPRA Ap. V.(4) En síntesis, argüyeron que Miramar Marine dejó de exponer una recla-mación que justificara un remedio toda vez que, a la fecha en que se presentó la demanda, la corporación no tenía capacidad jurídica para demandar o ser demandada. Por otra parte, alegaron que los accionistas de Miramar Marine no tenían una causa de acción válida, ya que no ins-taron una demanda en cobro de su acreencia dentro del término de caducidad de 3 años posterior a la disolución de la corporación, conforme al Artículo 9.08 de la Ley General de Corporaciones de 1995 (Ley General de Corporaciones), 14 LPRA see. 3008 (ed. 2000).
El Tribunal de Primera Instancia notificó, el 2 de diciembre de 2014, una Resolución y Orden mediante la cual denegó las mociones de desestimación presentadas por los recurridos. En síntesis, el tribunal de instancia concluyó que los peticionarios presentaron una reclamación válida que justificaba la concesión de un remedio y que Miramar Marine tenía capacidad jurídica para así hacerlo. A esos efectos, reconoció que el Artículo 9.08 de la Ley General de Corporaciones de 1995 permitía la extensión de la perso-nalidad jurídica de la corporación disuelta, incluso trans-currido el término de 3 años provisto para ello, para que ésta concluyera la tramitación de aquellas acciones que ha-*703yan sido comenzadas durante el referido periodo de extensión.
A su vez, determinó que el término “acción”, en el con-texto de este artículo, incluía la presentación de reclama-ciones extrajudiciales. Así, pues, habida cuenta de que desde el 2009 Miramar Marine realizó reclamaciones ex-trajudiciales directas a los recurridos, la demanda presen-tada constituyó una continuación o acción secundaria a la reclamación extrajudicial. Por último, concluyó que el tér-mino de extensión contemplado en el Artículo 9.08 no era de caducidad, por lo que podría quedar interrumpido inde-finidamente sin intervención judicial.
Los recurridos presentaron oportunas mociones de reconsideración. No obstante, el foro primario las denegó el 29 de enero de 2015. Inconformes, éstos acudieron al Tribunal de Apelaciones mediante recursos de certiorari. Tras consolidar ambos recursos, el 7 de mayo de 2015, el foro apelativo intermedio notificó una Sentencia mediante la cual revocó la Resolución y Orden recurrida.
En síntesis, el foro apelativo intermedio concluyó que el término “acción” incluido en el Artículo 9.08 de la Ley General de Corporaciones —al igual que en la Sección 278 de la de corporaciones del estado de Delaware, 8 Del. Sec. 278— no significa “otra cosa que un pleito presentado ante un Tribunal”. Considerando que Miramar Marine se disol-vió durante abril de 2008, y que la reclamación extrajudicial no está incluida en el término “acción” del referido ar-tículo, ésta no tenía capacidad jurídica para presentar la demanda el 25 de septiembre de 2013.
Cabe señalar, además, que los peticionarios en su oposi-ción a la expedición del certiorari plantearon que, del tribunal resolver que Miramar Marine no tenía capacidad ju-rídica para presentar la demanda en cuestión, se debía concluir que sus accionistas tenían legitimación activa para continuar la acción de cobro de dinero. El Tribunal de Apelaciones atendió este planteamiento en una escueta *704nota al calce en la que se limitó a hacer referencia a MBC, Inc. v. Engel, 119 N.H. 8 (1979), y a citar la expresión si-guiente del tratadista norteamericano William Fletcher: “[t]he statute extinguishes the corporate rights, remedies and claims a disolved corporation, and its shareholders, directors and officers fail to bring within the [...] wind-up period”. (Énfasis suprimido). Apéndice de la Petición de certiorari, pág. 365 esc. 3. El Tribunal de Apelaciones des-estimó en sus méritos la demanda presentada por los peticionarios.
Oportunamente, los peticionarios solicitaron la reconsi-deración del dictamen del foro apelativo intermedio. No obstante, el Tribunal de Apelaciones, mediante Resolución notificada el 1 de julio de 2015, proveyó “no ha lugar” a la moción de reconsideración. Inconformes, el 24 de junio de 2015, los peticionarios acudieron ante este Tribunal me-diante un recurso de certiorari.
En síntesis, los peticionarios plantearon que el Tribunal de Apelaciones erró al determinar que Miramar Marine no poseía “legitimación activa” para promover la presente acción.(5) Ello, pues, estiman que las reclamaciones extra-judiciales que éstos le cursaron a los recurridos extendie-ron la personalidad jurídica de la corporación, conforme a lo dispuesto en el Artículo 9.08 de la Ley General de Corporaciones, supra. Según adelantamos, la Opinión mayori-taria no aborda los 3 señalamientos de error que se rela-cionan con este planteamiento. En la alternativa, éstos argüyeron que erró el foro apelativo intermedio tras con-cluir que los accionistas de Miramar Marine no podían pro-seguir con el presente litigio, ya que éstos eran los nudos *705propietarios de los activos restantes de la corporación disuelta.
Los recurridos se opusieron a la expedición del auto de certiorari. Estos, en esencia, reprodujeron los planteamien-tos esbozados ante los foros inferiores. En lo pertinente, argüyeron que Miramar Marine carecía de capacidad jurí-dica y legitimación activa para presentar demandas expi-rado el término de 3 años tras su disolución; que la recla-mación extrajudicial no está contenida en el término "acción” del Artículo 9.08 de la Ley General de Corporacio-nes, y que durante el término de extensión de 3 años se tienen que distribuir los activos restantes a los accionistas y éstos tienen que presentar aquellas causas de acción co-rrespondientes para vindicar los derechos derivados de la corporación.
El 22 de octubre de 2015, este Tribunal notificó una Re-solución en la que se proveyó “no ha lugar” a la petición de certiorari. No obstante, tras evaluar una Primera moción de reconsideración presentada oportunamente por los peti-cionarios y las correspondientes oposiciones presentadas por los recurridos, este Tribunal reconsideró su dictamen inicial y expidió el recurso de certiorari. Con el beneficio de las comparecencias de las partes, estamos en posición de resolver.
II
A
Para atender la controversia que nos atañe debemos examinar de forma particular el proceso de disolución que tienen a su disposición las entidades corporativas organi-zadas al amparo de la Ley General de Corporaciones. En primer lugar, es importante puntualizar que este proceso se tiene que llevar a cabo cumpliendo estrictamente con las *706disposiciones correspondientes de la ley.(6) Ello, pues in-cumplir con los requisitos ahí dispuestos “impedirá que la corporación sea legalmente disuelta. [Por ende, la] franqui-cia corporativa continuará vigente y la corporación, sus ac-cionistas, directores y oficiales sujetos a todas las imposi-ciones que legalmente les apliquen”. M. Muñoz Rivera, Ley de corporaciones de Puerto Rico: análisis y comentarios, Puerto Rico, Eds. Situm, 2015, págs. 219-220. Véase Dorado Handcraft, Inc. v. Registrador, 99 DPR 21, 23 (1970).
En términos estructurales, el proceso de disolución en nuestro ordenamiento puede dividirse en 2 etapas, a saber: (1) el reconocimiento por parte del Estado de la culmina-ción de la existencia de la personalidad jurídica de la cor-poración, y (2) el proceso de terminar la gestión corporativa.(7) Durante la segunda etapa del proceso, la corporación dispone de diversos asuntos, a saber: “(1) cual-quier litigio o procedimiento contra la corporación, sea este de naturaleza civil, criminal o administrativ[o]; (2) liquidación y cierre del negocio; (3) disposición de propiedades; (4) cumplimiento con sus obligaciones, y (5) distribución y repartición de cualquier remanente a los accionistas”. C. Díaz Olivo, Corporaciones: tratado sobre derecho corporativo, Colombia, [s. Ed.], 2016, pág. 382.(8)
*707El proceso antes descrito conlleva, sin duda, considera-bles consecuencias jurídicas que deben ser matizadas.(9) En primer lugar, el proceso de disolución acarrea la extin-ción de la entidad corporativa y su capacidad jurídica de obrar. Por ello, una vez disuelta, la corporación está impe-dida de suscribir contratos; adquirir, poseer o transferir propiedad; demandar o ser demandada, y de ejercer cual-quier otro poder conferido por la Ley General de Corporaciones. Véase Cox, Hanzen y Hodge O’Neal, Corporations, Vol. III (1995), pág. 26.21. No obstante, mediante el Artículo 9.08 de la Ley, la Asamblea Legislativa permite la extensión de la personalidad jurídica de la corporación disuelta por un término de tres (3) años y le confiere a ésta ciertos poderes y facultades necesarios para terminar su gestión corporativa. 14 LPRA sec. 3708.
La médula de la controversia ante nuestra considera-ción requiere que examinemos con particular detenimiento el Artículo 9.08 de la Ley General de Corporaciones con tal de interpretar su alcance. Veamos.
B
Comenzamos reiterando que, toda vez que la Ley General de Corporaciones se redactó con base en la legislación corporativa del estado de Delaware, este Tribunal ha ava-lado, en reiteradas ocasiones, recurrir a la normativa que interpreta tal legislación a manera de guía en la interpre-*708tación de nuestra ley. Véase Herger et al. v. Calidad Vida Vecinal, 190 DPR 1007, 1017 (2014). Así, “otorgamos valor ilustrativo y persuasivo a las interpretaciones que los tribunales del estado de Delaware, al igual que otras jurisdic-ciones, hayan dado a las secciones correspondientes de la Ley General de Corporaciones de ese estado”. Lloréns et al. v. Arribas et al., 184 DPR 32, 51 (2011). Claro está, según comentaremos, esta metodología no es una camisa de fuerza para realizar una interpretación de nuestro derecho autóctono.
Inicialmente, en el derecho común estadounidense, la disolución de una corporación equivalía a la muerte de una persona natural. 4A Fletcher Cyc. Corp., págs. 10 (2012).(10) A esos efectos, el Tribunal Supremo de Estados Unidos, en Oklahoma Gas Co. v. Oklahoma, 73 US 257 (1927), expresó:
[i]t is well settled that, at common law and in the federal jurisdiction, a corporation which has been dissolved is as if it did not exist, and the result of the dissolution cannot be distinguished from the death of natural person in its effect. [...] It follows therefore that, as the death of the natural person abates all pending litigation to which such a person is a party, dissolution of a corporation at common law abates all litigation in which the corporation is appearing either as plaintiff or defendant.
A pesar de pronunciamientos como éste, desde el siglo XIX, las cortes de Estados Unidos desarrollaron remedios en equidad para mitigar los efectos de la disolución corporativa. En Wood v. Dummer, 30 F.Cas. 435 (D. Maine 1824), por ejemplo, se resolvió que los activos de una cor-poración disuelta constituían un fideicomiso del cual los acreedores de ésta podrían cobrar su acreencia. Esta deci-sión es de particular importancia ya que engendró la controversial doctrina en equidad conocida como la doctrina *709del fideicomiso o trust fund doctrine.(11) Véase Cruz v. Ramirez, 75 DPR 947 (1954).
La utilización de la doctrina del fideicomiso por las cor-tes de Estados Unidos se ha sido caracterizado por su in-consistencia e imprecisión.(12) Por ello, en respuesta, los estados de Estados Unidos optaron por aprobar legislación corporativa que atendiera, de forma puntual, los retos que suponía la disolución de una corporación.(13) Este tipo de legislación se conoce como estatuto de supervivencia o survival statute. Véase 16A Fletcher Cyc. Corp., pág. 314.
Un estatuto de supervivencia permitirá, generalmente, la extensión de la personalidad jurídica de la corporación disuelta por un tiempo limitado para ciertos fines. En aquellas jurisdicciones donde el proceso de dar por termi-nada la gestión corporativa es un requisito previo para que el estado reconozca la disolución de una corporación, el es-tatuto de supervivencia se limita a proveer aquellos pode-res y facultades necesarias para atender reclamaciones presentadas por la corporación disuelta o en contra de ésta. Por otra parte, en jurisdicciones como la nuestra, donde el proceso de disolución comienza con el reconoci-miento del estado de la terminación de la existencia del ente corporativo, los estatutos de supervivencia proveen poderes y facultades de mayor envergadura con tal de que la corporación disuelta pueda realizar las gestiones perti-nentes para concluir su gestión corporativa. Véase Fletcher, supra, Vol. 16A, págs. 240-241.
Cabe destacar que con la aprobación de la Ley General de Corporaciones de 1956, Ley Núm. 3 de 9 de enero de *7101956, la Asamblea Legislativa optó por seguir de cerca los desarrollos de la ley corporativa del estado de Delaware. Desde entonces, el estatuto de supervivencia que rige en nuestro Derecho Corporativo es una traducción de la Sección 278 de la ley de corporaciones de dicho estado.(14) Al igual que en la Ley General de Corporaciones de 1995, el Artículo 9.08 de la Ley General de Corporaciones de 2009 lee como sigue:
Toda corporación que se extinga por limitación propia o que por otro modo se disuelva, continuará como cuerpo corporativo por un plazo de tres (3) años a partir de la fecha de extinción o de disolución o por cualquier plazo mayor que el Tribunal de Primera Instancia (Sala Superior) en el ejercicio de su discre-ción disponga a los efectos de llevar adelante los pleitos enta-blados por la corporación y de proseguir con la defensa de los pleitos entablados contra ella, ya sean civiles, criminales o administrativos, así como a los efectos de liquidar y terminar el negocio, de cumplir con sus obligaciones y de distribuir a los accionistas los activos restantes. No podrá continuar la perso-nalidad jurídica con el propósito de continuar los negocios para los cuales se creó dicha corporación.
Respecto a cualquier acción, pleito o procedimiento enta-blado o instituido por la corporación o contra ella, antes de su extinción o dentro de los tres (3) años siguientes a su extinción o disolución, la corporación continuará como entidad corpora-tiva después del plazo de los tres (3) años y hasta que se eje-cuten totalmente cualesquiera sentencias, órdenes o decretos respecto a las acciones, pleitos o procedimientos antes expre-sados, sin la necesidad de ninguna disposición especial a tal efecto por parte del Tribunal de Primera Instancia (Sala Superior). 14 LPRA see. 3708.
*711Según podemos apreciar, el estatuto de supervivencia tiene un sinnúmero de importantes implicaciones. En primer lugar, extiende la personalidad jurídica de la corpora-ción para ciertos fines. Ahora bien, esta extensión se puede configurar de diversas formas. Conforme al primer párrafo, el periodo de extensión será de 3 años y estará sujeto a ser prolongado por un término mayor, a discreción del Tribunal de Primera Instancia (Sala Superior). Por otra parte, en el segundo párrafo se provee un término de extensión automático e indefinido. Éste, en particular, se limita a la extensión de la personalidad jurídica de la corporación disuelta para ejecutar sentencias, órdenes o decretos pro-ducto de acciones, pleitos o procedimientos, presentados antes de la disolución o durante el término de extensión de 3 años antes mencionado. Por último, queda de manifiesto que la corporación disuelta está vedada de continuar con su gestión de negocio.
En el contexto de este caso, debemos plantearnos las siguientes 2 interrogantes que no fueron contestadas por la Opinión mayoritaria. Primero, ¿las reclamaciones extraju-diciales están incluidas en el término “cualquier acción” que contiene el segundo párrafo del Artículo 9.08? Se-gundo, toda vez que el Artículo 9.08 provee para un periodo de extensión de 3 años, ¿constituye este un término de na-turaleza prescriptiva sujeto al efecto interruptor de una reclamación extrajudicial?
i
En respuesta a la primera pregunta, si recurriéramos a una interpretación literal del término “cualquier acción” para determinar qué comprende, obtendríamos un resul-tado absurdamente amplio. Por ende, es necesario contex-tualizar este término, en primer lugar, dentro de los confines del propio estatuto que lo contempla.
Según reseñamos, el Artículo 9.08 de la Ley General de Corporaciones permite la continuación de la existencia de la personalidad jurídica de la corporación para llevar adelante *712o defenderse de “pleitos entablados”. 14 LPRA sec. 3708. A su vez, la misma disposición categoriza los “pleitos entabla-dos” como de naturaleza civil, criminal o administrativa. Por otro lado, el segundo párrafo de la disposición permite la extensión de la personalidad jurídica de la corporación disuelta para efectos de ejecutar sentencias, órdenes o decre-tos producto de “cualquier acción, pleito o procedimiento en-tablado [...] íd. Ciertamente, de lo anterior surge que la Asamblea Legislativa circunscribió la extensión de la perso-nalidad jurídica a supuestos muy particulares contenidos en el mismo artículo.
Por otra parte, cabe destacar que tanto los tribunales estatales como federales de Estados Unidos se han enfren-tado a este debate en el contexto de la Sección 278 de la ley corporativa del estado de Delaware, que como sabemos es análogo al Artículo 9.08 de nuestra Ley General de Corporaciones. En la mayoría de estas decisiones, estos tribunales se enfocaron en determinar si los términos “action”, “suit” o “proceeding” incluyen procedimientos de na-turaleza criminal en contra de la corporación disuelta.(15) Por ejemplo, en United States v. P.F. Collier & Son Corp., 208 F.2d 936 (7mo Cir. 1953), el Tribunal de Apelaciones de Estados Unidos para el Séptimo Circuito resolvió esta con-troversia en la afirmativa. El tribunal razonó: “[t]he words ‘any action, suit, or proceeding’ in their ordinary and generally accepted meaning and use embrace, so we think, all forms of litigation, civil, criminal, bankruptcy and admiralty”. Íd.
Además, es importante señalar que el referido debate se ha contextualizado en otro tipo de acciones. Véanse, por ejemplo: Bahen & Wright v. Commissioner of Internal Revenue, 176 F.2d 538 (4to Cir. 1949) (donde se interpretó que *713los referidos términos incluyen acciones administrativas, promovidas por agentes gubernamentales, con tal de recu-perar impuestos adeudados por la corporación disuelta); Partan v. Niemi, 288 Mass. 111 (1934) (donde se interpretó que los referidos términos incluyen peticiones ante la Corte de Quiebras); Craftsman Finance & Mortgage Co. v. Brown, 64 F.Supp. 168 (D.S. D.N.Y. 1945) (donde se inter-pretó que los referidos términos incluyen acciones deriva-tivas presentadas por los accionistas ante una Corte de Distrito federal). Ahora bien, los resultados de las referidas decisiones dejan de manifiesto que los términos en cuestión sólo cobijan acciones presentadas ante los tribunales de justicia o entes administrativos.
Por ende, el término “cualquier acción”, conforme lo dis-pone el Artículo 9.08 de la Ley General de Corporaciones, se refiere a reclamaciones judiciales, ya sean de carácter civil, criminal o administrativo.
ii
En respuesta a la segunda interrogante, si estamos ante un término prescriptivo, señalamos que el tratadista nor-teamericano William Fletcher comenta que los estatutos de supervivencia se categorizan como una limitación a la ca-pacidad de demandar o ser demandado de una corporación disuelta y no imponen un término prescriptivo.(16) Fletcher, supra, Vol. 16A, págs. 319-320 (“The statutory survival period has been construed as a limitation upon the capacity to sue or be sued rather than a statute of limitations”). Asimismo, recientemente el Tribunal Supremo del estado de Delaware, en In re Krafft-Murphy, Co., Inc., 82 A.3d 696, 705 (2013), dispuso lo siguiente:
Nothing in section 278 operates as a statute of limitations that would bar claims or extinguish a dissolved corporation’s *714liability to third parties. It is the case —and our courts have frequently held— that as a body corporate a dissolved corporation ceases to exist and is not amenable to suit after the expiration of section 278⅛ three year period. From that it does not follow, however, that section 278 extinguishes the corporation’s underlying liability to third parties. To the contrary, section 279 enables a dissolved corporation to (through a receiver) “sue and be sued” after the expiration of the section 278 three year period does not extinguish the dissolved corporation’s underlying liability.
Nótese, además, que en la jurisprudencia de otros esta-dos de Estados Unidos se ha llegado a la misma conclusión.(17) Como fundamento para ello se ha resaltado la importancia de distinguir entre los propósitos de ambas figuras, a saber, “[t]he distinction is that a statute of limitations affects the time that a stale claim may be brought while a survival statute gives life for a limited time to a right or claim that would have been destroyed entirely but for the statute”. Davis v. St. Paul Fire & Marine Ins. Co., 727 F.Supp. 549, 551 (D. S.D. 1989). Véase, además, Van Pelt v. Greathouse, 364 N.W.2d 14, 15 (1985).
Cuando se habla de “statutes of limitations”, se refiere a aquella disposición que fija términos de prescripción. Véase G. Cabanellas y E. Hoague, Diccionario jurídico español/ inglés, Butterworths, 1991, pág. 586. Por lo tanto, la pres-cripción extintiva y el statute of limitations del derecho co-mún son figuras análogas que sirven el mismo propósito.
En consideración a lo anterior, sería irreconciliable ca-tegorizar el término de extensión provisto por el estatuto de supervivencia de la Ley General de Corporaciones como prescriptivo. A esos efectos, debemos descartar la aplica-ción del efecto interruptor al que este término está sujeto. Véase 31 LPRA see. 5303. Véanse, además: Sánchez v. Aut. *715de los Puertos, 153 DPR 559, 567-568 (2001); García Aponte et al. v. E.L.A. et al., 135 DPR 137 (1994); Zambrana Maldonado v. E.L.A., 129 DPR 740 (1992).
C
En el contexto del proceso de terminación de la gestión corporativa, al amparo del Artículo 9.08 de la Ley General de Corporaciones, la corporación disuelta tiene la facultad de distribuir sus activos.(18) Así, durante el término de ex-tensión de la personalidad jurídica, ésta retiene la facultad de poseer y disponer de su propiedad.
Cabe señalar, además, que la titularidad de la propie-dad de la corporación disuelta no se ve afectada durante el referido periodo de extensión. A esos efectos, el Tribunal Supremo del estado de Delaware expresó: “as concerns the property it had at the time of dissolution, it’s title and possessions are unimpaired. Whatever rights it had, of whatever nature, are preserved, in full vigor during the three year period. Any other conclusion would contravene the *716plain language of the statute.” Addy v. Short, 47 Del. 157, 163 (1952).(19) Ahora bien, culminado el término de exten-sión de la personalidad jurídica de la corporación disuelta, su capacidad jurídica de obrar queda extinguida por completo. Es en este momento que la corporación extinta está imposibilitada de poseer o disponer de su propiedad.
En la discusión del Derecho que se aborda en la Opinión mayoritaria, se dispone que “los efectos de la disolución de una corporación son distintos a los de la muerte de una persona natural”. Opinión mayoritaria, pág. 693. Por ende, se concluye que “sería erróneo ver a los accionistas de una corporación disuelta como los herederos de los activos y pasivos de la entidad”. Id.
En consideración a lo anterior, la mayoría analiza el Ar-tículo 9.08 ya discutido, al igual que el Artículo 9.09 de la Ley General de Corporaciones. Este último, según bien se señala en la Opinión mayoritaria, permite que en cual-quier momento —ciertas personas con interés— soliciten el nombramiento de un síndico o administrador judicial para que
[...] cobren los créditos y recobren los bienes de la corporación con poder de demandar y defender, a nombre de la corporación, para entablar todos los litigios que sean necesarios para los propósitos antes expuestos, y para nombrar agente o agentes bajo sus órdenes y para ejecutar todos los actos que la corpora-ción realizaría, si existiera y que sean necesarios para la liqui-dación final de los asuntos corporativos pendientes. 14 LPRA see. 3709.
Posteriormente, una mayoría de este Tribunal hace re-ferencia a varias determinaciones del Tribunal Supremo del estado de Delaware en las que se resuelve, al amparo *717de la ley de corporaciones de ese estado, que la propiedad del ente corporativo no pasa a los accionistas, pues ésta sigue perteneciendo a la corporación. Conforme a este ra-zonamiento se justifica la funcionalidad del mecanismo dispuesto en la Sección 279 de la ley de Delaware —equi-valente al Artículo 9.09 de nuestra ley—. No obstante, con ello discrepo.
En primer lugar, considero que —como bien identificó la Opinión mayoritaria—, “las interpretaciones que hagan los tribunales de Delaware sobre su Ley General de Corpora-ciones tienen valor ilustrativo y persuasivo en esta jurisdicción [...] ”. (Enfasis suplido). Opinión mayoritaria, pág. 692. Ciertamente, en el derecho corporativo existe una verda-dera analogía con la legislación de ese estado para justifi-car un análisis de derecho comparado. Véase Vilanova et al. v. Vilanova et al., 184 DPR 824, 885-886 (2012) (Op. disidente, Fiol Matta, Hernández Denton, Rodríguez Rodríguez). Ahora bien, ya que debemos realizar esta tarea interpretativa en consideración a las realidades específicas de nuestro contexto, no estamos obligados a adoptar las interpretaciones o la jurisprudencia que utilicemos para efectuar este análisis. Véanse: Pueblo v. Rivera Cintrón, 185 DPR 484, 490 (2012); Peña Clos v. Cartagena Ortiz, 114 DPR 576, 588 (1983) (“Cuando una de nuestras insti-tuciones derive de determinada tradición jurídica, los pre-cedentes de ésta tendrán valor persuasivo en esta jurisdic-ción, sin olvido de desarrollos valiosos en otros sistemas, aunque sujeto siempre a las realidades específicas de nues-tro medio”).
Según señalamos anteriormente, la ausencia de perso-nalidad jurídica anula la capacidad para poseer. Por lo tanto, no me parece suficiente aludir al carácter de “ficción jurídica” del ente corporativo para justificar el que, una vez extinta, ésta posea propiedad para posibilitar el meca-nismo de liquidación opcional contemplado en el Artículo 9.09 de la ley.
*718Veremos que, si estudiamos este dilema un poco más allá de los confines de Delaware —incluso dentro de los propios márgenes de los tratados dedicados al derecho cor-porativo— podremos apreciar que no hay consenso real so-bre qué ocurre con los activos de la corporación una vez ésta se extingue. Por lo tanto, considero necesario repasar una figura que estimo central para plantear una solución alterna a esta controversia; a saber, el accionista.
Anteriormente, hemos definido la figura del accionista como un propietario de una corporación con fines de lucro. Santiago et al. v. Rodríguez et al., 181 DPR 204, 215 (2011). Éste, como titular de las acciones de la corporación, “posee una parte alícuota de su capital, un derecho general a participar de sus ganancias y la distribución de sus acti-vos en caso de liquidación”. íd. Para todos los efectos, los accionistas son “the ultimate equitable owners of [the corporation’s] assets”. Fletcher, supra, Vol. 12B, págs. 72-73.
Así, pues, tras la disolución de la entidad corporativa, el interés propietario de los accionistas subsiste inalterado. Véase Fletcher, supra, Vol. 16A, pág. 276 (“[although the dissolution of a corporation may have an impact on the personal rights of shareholders, it does not terminate their property interests in the corporation”). Por ende, resulta evidente que, luego del vencimiento del periodo de exten-sión de la personalidad jurídica de la corporación disuelta, los activos sobrantes de ésta son transferidos a mano de los accionistas, en cuanto éstos son dueños de la misma. Véase, por ejemplo, Jenot v. White Mountain Acceptance Corp., 124 N.H. 701 (1984) (interpretando legislación cor-porativa del estado de New Hampshire).(20)
*719Según reseñamos en los acápites precedentes, uno de los efectos del estatuto de supervivencia es proveer un lí-mite de tiempo para presentar causas de acción, a favor o en contra de la corporación disuelta, que hayan surgido previo a la disolución o durante el referido término de extensión. Cabe señalar que las causas de acción que tu-viese la corporación disuelta a su haber pueden ser consi-deradas como activos transferibles a los accionistas. Véase, por ejemplo, Hutson v. Fulgham Industries, Inc., 869 F.2d 1457 (11mo Cir. 1989). En consideración a ello, una vez se extinga la corporación disuelta, es necesario identificar a favor de quién se presentan las causas de acción.(21)
Ahora bien, Fletcher nos indica que los accionistas no pueden hacer valer los derechos extintos de una corpora-ción disuelta. Esto, pues una accionista no tiene más dere-chos de los que tiene la corporación. Véase Fletcher, supra, Vol. 16A, pág. 326. Ello, no obstante, y en lo que nos atañe, Fletcher distingue la situación anterior de cuando el accio-nista busca vindicar en su capacidad personal sus derechos. Específicamente, señala que
[...] the rights of former shareholders to seek recovery in their own individual capacities, seeking nothing for and on behalf of the corporation. Corporate continuance statutes do not sup*720plant the equitable rule that shareholders succeed to the assets of a dissolved corporation and therefore they are entitled to maintain an action on that basis despite expiration of the corporation’s wind-up period. (Enfasis nuestro). Id.
III
Procedemos entonces a aplicar la normativa jurídica antes reseñada a los hechos en el caso de autos.(22)
Los peticionarios intentan persuadirnos de que la frase “cualquier acción”, dispuesta en el Artículo 9.08 de la Ley General de Corporaciones, incluye la figura de la reclama-ción extrajudicial.(23) De acceder a tal propuesta, la presen-tación de una reclamación extrajudicial tendría el efecto de activar el término de extensión de la personalidad jurídica de una corporación disuelta, conforme lo dispone el se-gundo párrafo del referido artículo, “hasta que se ejecuten totalmente cualesquiera sentencia, órdenes o decretos”. 14 LPRA see. 3708. Apoyados en esta interpretación, los peti-cionarios razonan que al haber presentado una reclama-ción extrajudicial en contra de algunos de los recurridos, durante los 3 años siguientes a la disolución de Miramar Marine en el 2008, tenían la facultad de “continuar su liti-*721gación al convertirla en una reclamación judicial y presen-tar la correspondiente demanda” en el 2013.
Tras un análisis integral del lenguaje del Artículo 9.08 de la Ley General de Corporaciones y aquella jurispruden-cia pertinente, concluimos que no fue la intención de la Asamblea Legislativa considerar la reclamación extrajudicial como una “acción”, “pleito” o “procedimiento”. A esos efectos, y como habíamos adelantado, al igual que las cor-tes estatales y federales de Estados Unidos, concluimos que estos términos, en el contexto de los estatutos de su-pervivencia, se refieren a reclamaciones iniciadas ante los tribunales de justicia, cortes de quiebras o agencias administrativas. Lo contrario supondría claudicar el esta-tuto de supervivencia y permitir que las corporaciones sub-sistan por tiempo indefinido —pese a haber sido disuel-tas— siempre que se reclame extrajudicialmente cualquier derecho o acreencia.
Es necesario recalcar que los estatutos de superviven-cia, aunque de carácter remedial, se diseñaron con el pro-pósito de proveer seguridad al proceso de disolución y ter-minación de la gestión corporativa de una corporación disuelta. Véase Cox, Hanzen y Hodge O’Neal, supra, pág. 26.29. A su vez, se aprobaron para delimitar el periodo de tiempo en el que la corporación, sus accionistas, acreedores y terceros podrían ejercer sus derechos y responder por sus obligaciones.
Permitir que la reclamación extrajudicial presentada por los peticionarios active los efectos del Artículo 9.08 de la Ley General de Corporaciones, sin ésta siquiera tener el potencial de producir, de suyo, una sentencia orden o de-creto, sentaría un precedente que atentaría contra la esta-bilidad que propicia el estatuto de supervivencia.
Por otro lado, los peticionarios proponen que el referido estatuto de supervivencia debe ser categorizado como uno de prescripción con todos los atributos que esta figura jurí-dica posee. Así, razonan que la extensión de la personali-*722dad jurídica de una corporación disuelta estaría sujeta a interrupción mediante actos no contemplados en la Ley General de Corporaciones. No les asiste la razón.
Conforme discutimos anteriormente, los tribunales de Estados Unidos que han abordado precisamente la misma controversia que aquí atendemos —incluso los del estado de Delaware de donde proviene el Artículo 9.08 de la Ley General de Corporaciones— han concluido uniformemente que el estatuto de supervivencia no es un estatuto que fije un término prescriptivo. La parte peticionaria no ha ade-lantado fundamento alguno para abandonar el razona-miento de estos foros judiciales.
Por otra parte, sin duda alguna, existe una distinción fundamental entre los fines que persiguen los estatutos de supervivencia y la figura de la prescripción. Consideramos que extender al esquema legislativo en cuestión los efectos jurídicos de la prescripción constituiría un atentado a la prerrogativa de la Asamblea Legislativa en cuanto a la re-gulación de la existencia misma del ente corporativo.
En consideración a lo anterior, concluimos que la recla-mación extrajudicial presentada por Miramar Marine no tuvo el efecto de activar el periodo de extensión contem-plado en el segundo párrafo del Artículo 9.08 de la Ley General de Corporaciones. Así pues, transcurrido el tér-mino de 3 años, contado a partir de la disolución de ésta, Miramar Marine cesó de existir y no tenía capacidad jurí-dica para presentar la demanda en cuestión.
Ahora bien, según comentamos, el interés propietario de los accionistas se mantiene inalterado luego de la extinción de la personalidad jurídica de la corporación disuelta. Así, éstos advienen dueños de los activos restantes de ésta. Por tanto, conforme a los hechos bien alegados en la demanda, los accionistas de la extinta Miramar Marine se convirtie-ron en dueños de su único activo restante, a saber, el cré-dito en litigio.
*723Es importante destacar que los accionistas de Miramar Marine hicieron constar en la demanda enmendada que “promueven la presente demanda por sí y como parte del proceso de liquidación de los asuntos corporativos”. Apéndice de la Petición de certiorari, pág. 333. Ciertamente los accionistas no pueden vindicar derechos de la extinta Mi-ramar Marine, pero, en este caso, éstos bien pueden conti-nuar el presente litigio para vindicar un derecho personal que alegan tener, es decir, para cobrar su acreencia.
No obstante, la Opinión mayoritaria dispone que en caso de que una corporación se disuelva, y transcurra el periodo de extensión contemplado en el Artículo 9.08 de la Ley General de Corporaciones, “el único remedio que existe para liquidar cualquier propiedad que aún posea la corpo-ración, es el procedimiento dispuesto en el Art. 9.09 de nuestra Ley General de Corporaciones, supra”. Opinión mayoritaria, pág. 697. Según comenté, discrepo concep-tualmente de este curso de acción. Asimismo, me parece inadecuado el lenguaje utilizado para articular la determi-nación, pues aparentaría convertir un procedimiento —evi-dentemente— opcional en obligatorio. ¿Quedará trasto-cada la naturaleza de los procedimientos de liquidación corporativa tras este dictamen? Veremos.
Por último, considero que este Tribunal se extralimitó al ordenar, motu proprio, que la demanda se convierta en una petición para activar el proceso dispuesto en el Artículo 9.09 de la Ley General de Corporaciones. En primer lugar, es preciso destacar que la parte peticionaria no realiza una solicitud para comenzar el procedimiento en cuestión; ni siquiera hace mención alguna del Artículo 9.09. Si bien es cierto que en uno de los alegatos presentados por las partes recurridas se hace referencia a este procedimiento, éstos no solicitaron que se activara el mismo. Al contrario, en consideración a que entendían que procedía, solicitaban la desestimación de la causa de acción instada. En segundo *724lugar, soy del criterio que el texto del Artículo 9.09 no con-templa que el proceso en cuestión sea iniciado, motu pro-prio, por los tribunales. Más bien, el lenguaje es meridia-namente claro al disponer que “a petición de” los accionistas, acreedores u otra parte interesada de la corpo-ración disuelta —según los criterios que dispone la propia ley—, el tribunal podrá nombrar un síndico o administra-dor judicial. Por lo tanto, insistimos, no le corresponde a este Tribunal ordenar el inicio del procedimiento en cuestión.
> HH
Por todo lo anterior disiento del curso decisorio de la mayoría cuyo resultado práctico será burocratizar innece-sariamente el proceso de disolución de una corporación.

 Como parte del acuerdo de subordinación de la hipoteca, Miramar Marine y Citi Walk pactaron lo siguiente: (1) se extendió la vigencia de la hipoteca a favor de Miramar Marine por un término de veinte años, contado a partir del 31 de diciembre de 2008; (2) se fijaron intereses sobre el principal de la deuda a razón de 8.25% anual hasta el 30 de junio de 2008 y, posterior a esa fecha, a razón de 8.50% anual hasta su pago total; (3) se aumentó el principal de la deuda por $75,000 y, a esos efectos, se emitió un pagaré al portador adicional, y (4) las compañías Urbanus Development, Inc. (Urbanus) y McCloskey, Pérez & Asociados, Inc. (McCloskey), garantizaron •—por partes iguales— el pago del principal e intereses de la deuda suscrita por Citi Walk.


 Los demás codemandados son: McCloskey y sus accionistas, Joseph McCloskey Vázquez y su esposa Stacey Suárez Kiley, Luis Pérez Pagán y su esposa Gloria Tañón Ortiz; Urbanus, TN Development, Corp., (TN) F & R, y sus accionistas, Jaime Fullana Olivencia, Ángel Antonio Fullana Olivencia, José Miguel Fullana Olivencia y sus respectivas esposas y Sociedades Legales de Bienes Gananciales, y Oriental Bank.


 En particular, los peticionarios argüyeron que el principal de la deuda evi-denciada por los pagarés al portador en posesión de Miramar Marine ascendía a $1,219,590.29. Asimismo, plantearon que esta cantidad no incluía los intereses, cal-*702culados al 8.50% anual, acumulados desde el 30 de junio de 2009. Por último, solici-taron el pago de costas y de una cantidad ascendente a $170,000 que habían pactado las partes para el pago de honorarios de abogado y daños y perjuicios en caso de reclamaciones entre éstas.


 Urbanus, TN yF&E, junto a sus accionistas, esposas y Sociedades Legales de Bienes Gananciales, se unieron a la moción. Por su parte, Oriental Bank presentó una moción de desestimación. Al igual que los demás recurridos, Oriental Bank fundamentó su solicitud en la falta de capacidad jurídica de Miramar Marine para presentar la demanda en cuestión. Puntualizó, además, que el pleito presentado constituía un ataque colateral al dictamen judicial que autorizó a Oriental Bank la venta en pública subasta del inmueble en cuestión y la correspondiente eliminación de la hipoteca en segundo rango a favor de Miramar Marine.


 A pesar de que los peticionarios aluden al término “legitimación activa” en sus señalamientos de error, adelantamos que el asunto ante nuestra consideración es propiamente sobre capacidad jurídica. Véase Asoc. Res. Est. Cidra v. Future Dev., 152 DPR 54, 68 (2000) (“ ‘[l]os conceptos de parte interesada o de standing no atañen a la personalidad porque se trata de relaciones jurídicas que son externas a ella y que representan el interés en el conflicto que se somete a decisión judicial’ ”). (Citas omitidas).


 Véase 14 LPRA. secs. 3703-3715. Cabe señalar que, además de las referidas disposiciones, existen otras secciones de la Ley General de Corporaciones que con-tienen requisitos específicos para la disolución de tipos particulares de corporaciones. Véase, por ejemplo, 14 LPRA sec. 3997 (disolución de corporaciones de responsabili-dad limitada).


 Para una discusión del proceso de disolución en otras jurisdicciones, véase 16A Fletcher Cyclopedia of the Law of Corporations, págs. 69-73 (2012).


 Nótese que, al igual que la legislación corporativa de distintos estados de Estados Unidos, la Ley General de Corporaciones no delimita la forma en que dichas gestiones debe ser realizadas. Véase Cox, Hanzen y Hodge O’Neal, Corporations, Vol. III (1995), pág. 26.17 (“The statutes of most states proscribe the winding-up process only in a general way. The most important questions are the rights of creditors, whether the title to the property remains in the corporation for winding-up purposes or passes automatically to the directors as trustees or to the shareholders subject to the power of the directors to make liquidating distributions”).


 Sobre este proceso, el profesor Carlos Díaz Olivo ha indicado que:
“[Una vez se emprende el proceso de disolución,] la corporación inicia un proceso de transformación [...] de un negocio activo y en marcha, que desarrolla transaccio-nes con suplidores, acreedores, clientes, empleados, el gobierno y otras personas, en pos de la consecución de los objetivos para los que se organizó, altera su curso para iniciar un proceso de ajuste con miras a su eventual desaparición del mercado. Esto no ocurre de la noche a la mañana. La corporación, entre otras cosas, tiene antes que pagar las obligaciones pendientes, cobrar sus acreencias y distribuir cualquier so-brante entre los accionistas, de conformidad a las prioridades que sus acciones les confieren”. C. Díaz Olivo, Corporaciones: tratado sobre derecho corporativo, Colombia, [s. Ed.], 2016, págs. 381-382.


 para Ulia discusión más detallada, véase P. Marcus, Suability of Dissolved Corporations-A Study in Interstate and Federal State Relationships, 58 Harv. L. Rev. 675, 676-683 (1945).


 Para un recuento histórico del desarrollo de la doctrina del fideicomismo, véase E.T. Pivin, The Integrity of Delaware’s Corporate Dissolution Statute After Territory of the United States Virgin Islands v. Goldman, Sachs & Co.: Is Extended Post-Dissolution Shareholder Liability Necessary Component of Delaware’s Corporate Dissolution Scheme?, 55 St. Luis U. L.J. 1179-1182 (2011).


 Véase, por ejemplo, E.S. Hunt, The Trust Fund Theory and Some Substitutes for It, 12 Yale L.J. 63 (1902).


 Véase G.D. Horstein, Voluntary Dissolution-A New Development in Intracor-porate Abuse, 51 Yale L.J. 64 (1941).


 Destacamos que nuestro derecho corporativo ha contemplado estatutos de supervivencia desde 1911 cuando se aprobó la Ley de Corporaciones Privadas, Ley Núm. 30 de 9 de marzo de 1911. Véase Artículo 27 de la Ley de Corporaciones Privadas, 1910 Leyes de Puerto Rico 93, 107 (“Todas las corporaciones, ora cesen en virtud de la limitación fijada en las cláusulas de incorporación, ora queden anuladas por disposición legislativa, ó se disuelvan de otro modo, subsistirán como personas jurídicas con capacidad para demandar y ser demandadas y á fin de que puedan liquidar y terminar sus negocios, enajenar y traspasar sus bienes y distribuir su capital; pero no lo serán por lo que respecta á la continuación de los negocios para los cuales fueren establecidas”).


 Véanse: United States v. Mobile Materials, Inc., 776 F.2d 1476 (10mo Cir. 1985); Melrose Distillers v. United States, 359 US 271 (1959); United States v. United States Vanadium Corporation, 230 F.2d 646 (10mo Cir. 1956); United States v. Line Material Co., 202 F.2d 929 (6to Cir. 1953); United States v. Safeway Stores, 140 F.2d 834 (1er Cir. 1944).


 Véanse, por ejemplo: Johnson v. Helicopter & Airplane Services Corp., 404 F.Supp. 726 (D. Md. 1975); Smith-Johnson Steamship Corporation v. United States, 231 F.Supp. 184 (D. Del. 1964).


 Véanse: Citizens Elec. Corp. v. Bituminous Fire & Marine Ins. Co., 68 F.3d 1016, 1020 (7mo Cir. 1996) (interpretando la legislación corporativa del estado de Illinois); Hutson v. Fulgham Industries, Inc., 869 F.2d 1457, 1460 (11mo Cir. 1989) (interpetando la legislación corporativa del estado de Alabama); Litts v. Refrigerated Transport Co., Inc., 375 F.Supp. 675, 677 (D.M. D.Pa. 1973) (intepretando la legislación corporativa del estado de Georgia).


 Los poderes y las facultades provistas a las corporaciones disueltas, por vir-tud de los estatutos de supervivencia, constituyen un mero marco de referencia en cuanto a los actos a ser realizados para terminar la gestión corporativa. Véase Fletcher, supra, Vol. 16A, pág. 353. Ello, pues, estos estatutos no suelen prescribir requi-sitos, de orden u forma, para llevar a cabo este proceso. Ahora bien, surge del propio lenguaje de la Ley General de Corporaciones, la jurisprudencia y los tratadistas una sugerencia implícita referente a cuándo deben distribuirse los activos corporativos y los actos que deben preceder la distribución. Por ejemplo, el lenguaje de los Artículos 9.07, 9.08, 9.09, 9.10, 9.14 de la Ley sugiere que la distribución de activos se realizará luego de subsanar las obligaciones de la corporación. A esos efectos, el Prof. Carlos Díaz Olivo insinúa el mismo orden cuando comenta que la corporación disuelta du-rante su proceso de liquidación o terminación “tiene antes que pagar las obligaciones pendientes, cobrar sus acreencias y distribuir cualquier sobrante entre los accionistas, de conformidad a las prioridades que sus acciones les confieren”. Díaz Olivo, op. cit., págs. 381-382. Por último, William Fletcher puntualiza que “[a]fter dissolution, the property of the corporation passes to the shareholders, subject to the payment of corporate debts. Any distribution to shareholders made before satisfaction of the corporation’s debts is illegal, and corporate creditors can bring claims against the shareholders possessing the corporate assets.” Fletcher, supra, Vol. 16A, págs. 483-484. Véase, además, Jenot v. White Mountain Acceptance Corp., 124 N.H. 701, 706 (1984) (“This court has long recognized the rights of former shareholders of a dissolved corporation to succeed, in their individual capacities, to assets owned by the corporation prior to its dissolution [...] subject to the payment of corporate debts”).


 Véase, además, Cox, Hanzen y Hodge O’Neal, supra, pág. 26.21 (“Debts do to or buy the corporation are not extinguished. Even in the absence of a statute, a court of equity can enforce collection of debts due to a corporation for the benefit of creditors and shareholders and will satisfy debts due from the corporation out of its assets. The property of the corporation belongs to the shareholders, subject to the corporate debts and the powers of the liquidators”).


 Cabe reconocer que la Opinión mayoritaria tiene una preocupación legítima en cuanto a esta propuesta; a saber, si se afectará la dicotomía entre la personalidad jurídica de la corporación y aquella del accionista individual. Ello, principalmente, respecto a la transferencia de los pasivos y las obligaciones de la corporación a los accionistas, una vez ésta se extinga. Ahora bien, surge de las alegaciones de este caso que no existen obligaciones o pasivos correspondientes a la extinta Miramar Marine. *719Por lo tanto, no estamos llamados a abordar este asunto. Ahora bien, confío que, de suscitarse una controversia como ésta, podríamos armonizar lo aquí propuesto con este principio para así asegurar debidamente los intereses de los accionistas.


 La jurisprudencia que aborda este tema a nivel estatal y federal se contex-tualiza, principalmente, en la ley de corporaciones del estado de Illinois. Aunque esta legislación contiene un estatuto de supervivencia notablemente distinto al nuestro, consideramos pertinente reseñar este asunto brevemente. En particular, los tribuna-les han determinado que las causas de acción transferidas a los accionistas, tras el proceso de disolución, tienen que ser vindicadas durante el término de extensión de la personalidad jurídica de la corporación disuelta. Aunque, inicialmente, la regla se aplicó con sumo rigor, al presente se ha flexibilizado y contiene dos excepciones generales; a saber: (1) aquellas causas de acción que son presentadas por los accio-nistas a título personal por un daño que se le ha causado, y (2) “those involving ascertainable or previously asserted claims that have the carácter of a tangible property asset and which have devolved by law or have been assigned to the shareholders”. Halliwell Assoc. v. C.E. Maguire Serv., 586 A.2d 530, 535 (1991). Véase Sharif v. International Development Group Co., 399 F.3d 857 (2005). Véase, además, J.M. Belcastro, Post-Dissolution Rights of Corporations: What Survives the Survival Statute?, 89 Ill. B.J. 120 (2001).


 En consideración a que esta controversia se trabó con la presentación de una moción de desestimación al amparo de la Regla 10.2 de Procedimiento Civil, 32 LPRA Ap. V, corresponde que tomemos como ciertos “todos los hechos bien alegados en la demanda, que hayan sido aseverados de manera clara y concluyente, y que de su faz no den margen a dudas”. Colón v. Lotería, 167 DPR 625, 649 (2006). Véase, también, Torres, Torres v. Torres et al., 179 DPR 481, 501 (2010). Asimismo, debemos interpretar estos hechos conjuntamente, liberalmente y de la manera más favorable a la parte demandante. Véase Pressure Vessels P.R. v. Empire Gas P.R., 137 DPR 497 (1994); Alberty v. Bco. Gub. de Fomento, 149 DPR 655 (1999).


 gn j0 pertinente, cabe recordar que la reclamación extrajudicial constituye una manifestación inequívoca de quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo. Véanse: De Jesús v. Chardón, 116 DPR 238 (1985); Feliciano v. A.A.A., 93 DPR 655 (1966). “Este tipo de reclamación sirve varios propósitos fundamentales, siendo los principales: interrumpir el transcurso del tér-mino prescriptivo de las acciones; fomentar las transacciones extrajudiciales, y noti-ficar, a grandes rasgos, la naturaleza de la reclamación”. Sánchez v. Aut. de los Puertos, 153 DPR 559, 568 (2001).